DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Status of Claims

	This Office Action is in response to the remarks and amendments filed on 9/9/2021.  Claims 1, 2, 8-10, 16, 17, 25, 27-33 and 64 are pending for consideration in this Office Action.

Response to Amendment
Drawings

The drawings were received on 9/9/2021.  These drawings are acceptable.


Claim Rejections - 35 USC § 112

§ 112 1st statement

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 1, 2, 8-10, 16, 17, 25, 27-33 and 64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claims 1 and 16, the recitation of “...determining a desired or target cooling capacity of the system is not commensurate in scope with the disclosure.
First, the recitation of “determining a desired cooling capacity of the system,” is not commensurate in scope with the disclosure because without reciting the particular structure, materials or steps that accomplish the function of determining cooling capacity, all means or method of resolving the problem may be encompassed by the claim.  In particular, the claim does not recite what structure or steps determines cooling capacity.  Thus the claim is invalid under 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph.

Regarding Claim 16, the recitation of “...determine a harmonic distortion of a load harmonic current,” is not commensurate in scope with the disclosure because without reciting the particular structure, materials or steps that accomplish the function of determining harmonic distortion, all means or method of resolving the problem may be encompassed by the claim.  In particular, the claim does not recite what structure or 

§ 112 2nd statement

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 8-10, 16, 17, 25, 27-33 and 64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the recitation of “...determining a desired cooling capacity of the system; determining a harmonic distortion of a load harmonic current, the load harmonic current associated with an external source and a load imbalance among the plurality of loads being driven by the plurality of electric motors; 
generating a plurality of control signals using the determined desired cooling capacity of the system; and 
transmitting a control signal of the plurality of control signals to the rectifier and the inverter of each of the variable frequency drives to balance output of the variable frequency drives, reduce the harmonic distortion to the variable frequency drives caused by the load imbalance and not reduce the harmonic distortion to the variable frequency 
First, because specific structure has not been claimed that accomplishes the function of determining “cooling capacity”, the scope of the subject matter embraced by the claim is not clear.  Thus the claim is indefinite.
Secondly, the recitation of “...determining a harmonic distortion of a load harmonic current, the load harmonic current associated with an external source and a load imbalance among the plurality of loads being driven by the plurality of electric motors,” renders the claim unclear because whereas the disclosure mentions “external sources” [see at least page 11], the disclosure does not define what those external sources are or how any distortion related to external sources are determined.  For example, a review of the disclosure and figs 2 & 3 it is apparent that harmonic distortion is measured by monitoring device 311 and that filter module 220 provides harmonic mitigation.  [See page 7 and page 11].  Concluding that the disclosed system contemplates measuring harmonic distortion relative to power source 210/310 and not to any unknown “external sources.”  Additionally, the disclosure casually mentions that “when load harmonic currents are due to input voltage distortion, load imbalance distortion is preferably distinguished from external sources or the system will attempt to compensate for the condition of the eternal source or sources,” but does not go into detail or explains that the alleged “external harmonics” are not mitigated it simply says that the system “compensates” for those influences.  To compensate does not rule out that those influences are not mitigated.  Lastly, because the scope of the subject matter embraced by the claim is not clear.  The claim is indefinite.
For examination purposes, the limitation has been interpreted as - - a current and/or voltage sensor; a mitigation filter; and a controller; the system,

generating a plurality of control signals using the determined desired cooling capacity of the system; and 
transmitting a control signal of the plurality of control signals to the rectifier and the inverter of each of the variable frequency drives to balance output of the variable frequency drives, reduce the harmonic distortion to the variable frequency drives caused by the load imbalance 

Regarding Claim 16, the recitation of “...wherein the controller is configured to: determine a target cooling capacity of the system, 
determine a harmonic distortion of a load harmonic current, the load harmonic current associated with an external source and a load imbalance among the plurality of loads being driven by the plurality of electric motors; 
generate a plurality of control signals using the determined target cooling capacity of the system, and 
transmit a control signal of the plurality of control signals to the rectifier and the inverter of each of the variable frequency drives to balance output of the variable frequency drives and to mitigate the harmonic distortion to the variable frequency drives caused by the load imbalance and not mitigate the harmonic distortion to the variable frequency drives caused by the external source, both while providing the target cooling capacity,” renders the claim unclear and/or indefinite.

Secondly, the recitation of “...determine a harmonic distortion of a load harmonic current, the load harmonic current associated with an external source and a load imbalance among the plurality of loads being driven by the plurality of electric motors,” renders the claim unclear because whereas the disclosure mentions “external sources” [see at least page 11], the disclosure does not define what those external sources are or how any distortion related to external sources are determined.  For example, a review of the disclosure and figs 2 & 3 it is apparent that harmonic distortion is measured by monitoring device 311 and that filter module 220 provides harmonic mitigation.  [See page 7 and page 11].  Concluding that the disclosed system contemplates measuring harmonic distortion relative to power source 210/310 and not to any unknown “external sources.”  Additionally, the disclosure casually mentions that “when load harmonic currents are due to input voltage distortion, load imbalance distortion is preferably distinguished from external sources or the system will attempt to compensate for the condition of the eternal source or sources,” but does not go into detail or explains that the alleged “external harmonics” are not mitigated it simply says that the system “compensates” for those influences.  To compensate does not rule out that those influences are not mitigated.  Lastly, because the scope of the subject matter embraced by the claim is not clear.  The claim is indefinite.
For examination purposes, the limitation has been interpreted as - - a current and/or voltage sensor; a mitigation filter; wherein the controller is configured to: determine a target cooling capacity of the system, 

generate a plurality of control signals using the determined target cooling capacity of the system, and 
transmit a control signal of the plurality of control signals to the rectifier and the inverter of each of the variable frequency drives to balance output of the variable frequency drives and to mitigate the harmonic distortion to the variable frequency drives caused by the load imbalance 

All claims not specifically addressed above are rejected as depending upon a rejected claim.



Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 2, 8, 16, 27 and 28 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kanazawa (US5065302).


Regarding Claims 1 and 16, Kanazawa teaches a system [Fig. 1] comprising:
a plurality of electric motors [6A, 6B] configured to drive a respective plurality of loads including at least one refrigerant compressor [CP; Col. 3, line 55-Col. 4, line 19; Fig. 1];
a plurality of variable frequency drives [9A, 9B] each of which includes a rectifier and an inverter [at least 3A, 3B, 5A, 5B] and configured to drive the plurality of electric motors [Col. 3, line 55-Col. 4, line 19; Fig. 1];
the plurality of variable frequency drives being electrically coupled to an AC source [2; col 3, lines 58-67];
a controller [10] configured to control output of the variable frequency drives [cpl 4, lines 20-35];
determine a target cooling capacity of the system [col 7, lines 42-58; fig 11; where cooling capacities 2U-5U are determined];
determine a harmonic distortion of a load harmonic current, the load harmonic current associated with a load imbalance among the plurality of loads being driven by the plurality of electric motors [col 5, lines 23-41; fig 7; where the waveforms are indicative of an amount of harmonic components associated with each variable frequency drive. See also fig 9; fig 11; fig 12; claim 7; col 7, line 59-col 8, line 42; where the state detection circuits 31 to 3N detects load harmonics utilizing current and voltage];
generate a plurality of control signals using the determined target cooling capacity of the system [col 7, lines 42-58; fig 11];
transmit a control signal of a plurality of control signals [at least an operating frequency signal and harmonic reduction command signal] to the rectifier and the inverter of each of the variable frequency drive [9A; 9B; see col 8, lines 43-52 where both rectifiers can be of the controllable type] to balance output of the variable frequency drive and to mitigate the harmonic distortion to the variable frequency drive caused by 
For Clarity, in regard to Claim 1, the method as claimed is carried out during the normal operation of the apparatus of Kanazawa as modified above.

Regarding Claim 2, Kanazawa teaches the invention of Claim 1 above and Kanazawa teaches where the plurality of loads include a plurality of compressors [CP] configured to compress refrigerant [col 4, lines 8-19; where a compressor in a refrigeration system necessarily compresses refrigerant].

Regarding Claim 8, Kanazawa teaches the invention of Claim 1 above and Kanazawa further teaches where the plurality of loads include the compressor configured to compress refrigerant [As modified above, see the rejection of Claim 2 above for detailed discussion] and whereas Kanazawa does not explicitly teach a condenser fan drive the examiner takes official notice that a condenser fan contains a condenser fan drive.  See MPEP 2144.03A where when the facts asserted to be well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known official notice may be relied upon.

Regarding Claim 27, Kanazawa teaches the invention of Claims 16 above and Kanazawa further teaches where the controller [19] is configured to adjust the variable frequency drives collectively in response to an increase or decrease in the target cooling capacity [col 7, lines 42-58; fig 11; where cooling capacities 2U-5U are used as parameters].

Regarding Claim 28, Kanazawa, as modified, teaches the invention of Claim 16 above and Kanazawa teaches where the controller is configured to adjust a particular one of the variable frequency drives selected to optimize harmonic mitigation in response to an increase or decrease in the target cooling capacity [col 7, lines 50-58].

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 9, 10, 25 and 64 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanazawa (US5065302) in view of Park (KR20080047694A)

Regarding Claims 9 and 25, Kanazawa teaches the invention of Claims 1 and 16 above but does not explicitly teach determining input current total demand distortion from measured input information and determining input voltage total harmonic distortion.
However, Park teaches an air conditioner [1] that determines input current total demand distortion [as measured by current detection unit 40] and input voltage total harmonic distortion [as measured voltage detection unit 50; see page 4, para 2, lines 1-4; lines 15-20; page 4, para 2, line 17-page 4, para 1, line 5].  Park also teaches that the determined parameters when compared to predetermined targets aid in compensating for system harmonics and thereby improve the reliability of the system [page 5, para 3].
Therefore, it would have been obvious to a person of ordinary skill in the art before the invention to modify the method of Kanazawa to determine input current total demand distortion from measured input information and determine input voltage total harmonic distortion in view of the teachings of Park where the method could have been 
For Clarity, in regard to Claim 9, the method as claimed is carried out during the normal operation of the apparatus of Kanazawa as modified above.
For clarity, the limitation “input current total demand distortion” has been interpreted as “input current distortion” and the limitation “input voltage total harmonic distortion” has been interpreted as “input voltage distortion.”

Regarding Claims 10 and 64, Kanazawa teaches the invention above but does not explicitly teach estimating a terminal voltage total harmonic distortion and comparing the estimated terminal voltage total harmonic distortion to a measured terminal voltage total harmonic distortion.
However, Park teaches an air conditioner [1] that estimates a terminal voltage total harmonic distortion and comparing the estimated terminal voltage total harmonic distortion to a measured terminal voltage total harmonic distortion [as measured voltage detection unit 50; see page 4, para 2, lines 1-4; lines 15-20].  Park also teaches that the determined parameters when compared to predetermined targets aid in compensating for system harmonics and thereby improve the reliability of the system [page 5, para 3].
Therefore, it would have been obvious to a person of ordinary skill in the art before the invention to modify the method of Kanazawa to estimate a terminal voltage total harmonic distortion and comparing the estimated terminal voltage total harmonic distortion to a measured terminal voltage total harmonic distortion in view of the teachings of Park where the method could have been combined by known techniques with no change in their respective functions, and the combination would have yielded predictable results i.e. improve the reliability of the system

For clarity, the limitation “terminal voltage total harmonic distortion” has been interpreted as “voltage distortion.”

Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanazawa (US5065302) in view of Tanaka et al. (JPH09224393A).

Regarding Claim 17, Kanazawa teaches the invention of Claim 16 above but does not explicitly teach wherein the variable frequency drives each include a rectifier electrically coupled to an AC source, a DC link electrically coupled to the rectifier and an inverter electrically coupled to the DC link.
 However, Tanaka teaches an air conditioner [0001] having where a variable frequency drives each include a rectifier [at least 3b] electrically coupled to an AC source [2], a DC link electrically coupled to the rectifier [3b] and an inverter [4, 7] electrically coupled to the DC link [Fig. 1] where one of ordinary skill in the art could have applied the known technique as claimed by known methods and that in combination, the improvement technique would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. providing control structure to an air conditioning system and thereby meet a required cooling capacity.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Kanazawa to have wherein the variable frequency drives each include a rectifier electrically coupled to an AC source, a DC link electrically coupled to the rectifier and an inverter electrically coupled to the DC link in view of the teachings of Tanaka where the method could have .

Claims 29-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanazawa (US5065302) in view of Otagaki (JP2010279171A).

Regarding Claim 29, Kanazawa, as modified, teaches the invention of Claim 16 above but does not explicitly teach where the controller is configured to operate capacity control logic to determine a capacity increase or decrease and operate load balancing logic to determine one or more loads to adjust to provide the increase or decrease while mitigating system input harmonics.
However, Otagaki teaches an air conditioner [0001] having where a controller  (24) is configured to operate capacity control logic to determine a capacity increase or decrease and operate load balancing logic to determine one or more loads to adjust to provide the increase or decrease while mitigating system input harmonics [0019, 0020, 0032-0046]. Otagaki also teaches that this arrangement reduces harmonic distortion [0008, 0009].  
Therefore, it would have been obvious to a person of ordinary skill in the art before the invention to modify the assembly of Kanazawa to have where the controller is configured to operate capacity control logic to determine a capacity increase or decrease and operate load balancing logic to determine one or more loads to adjust to provide the increase or decrease while mitigating system input harmonics in view of the teachings of Otagaki in order to reduce harmonic distortion.

Regarding Claim 30, Kanazawa, as modified, teaches the invention of Claim 29 above and Otagaki further teaches where the balancing logic is configured to calculate balance results based on a stored matrix of machine configuration for the system design designating phase balance alignment and capacity influence on balancing [0032-0046].

Regarding Claim 31, Kanazawa, as modified, teaches the invention of Claim 29 above and Otagaki further teaches where the balancing logic is configured to utilize a fixed sequencing matrix, pre-calculated using a balancing algorithm [0032-0046].


Regarding Claim 32, Kanazawa, as modified, teaches the invention of Claim 16 above and Otagaki teaches where the controller is configured to determine whether to turn on or off one or more of the electric motors to meet the target cooling capacity and to select at least one specific machine and determine its initial capacity and optimize the harmonic mitigation [0032-0046].

Regarding Claim 33, Kanazawa, as modified, teaches the invention of Claim 16 above and Otagaki teaches where the controller is configured to determine whether to change capacity of one or more of the electric motors which are operating and to select at least one specific electric motor and at least one capacity magnitude change to meet the target cooling capacity and optimize the harmonic mitigation [0032-0046].






Response to Arguments
a)
On pages 10 and 11 of the remarks, Applicant argues with respect to Claims 1 and 16 that rejections pursuant to 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph are improper.  In particular, Applicant argues that the claims need not recite structure to perform “determining cooling capacity.”  Applicant's arguments have been considered but are not persuasive. 
 
MPEP 2173.05(g) explains Functional limitations. 
 
In response to Applicant's arguments, Applicant is reminded that without reciting the particular structure, materials or steps that accomplish a function or achieves a result, all means or methods of resolving the problem may be encompassed by the claim. A claim that recites an intended result and does not provide a clear cut indication of scope imposes no structural limits on the claim. Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112(a)  and pre-AIA  35 U.S.C. 112, first paragraph.
In this instance, the claims do not provide a clear indication of how determining cooling capacity is achieved.  A controller in and of itself cannot make such a determination without sufficient inputs and/or measurements.  With respect to claim 1 being a method claim, without such structural requirements being found in the disclosure, the rejection of claim 1 is proper because the claims fails to cure the deficiency.
Accordingly, the rejection is maintained.



On page 11 of the remarks, Applicant argues with respect to Claim 16 that rejections pursuant to 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph are improper.  In particular, Applicant argues that the claims need not recite structure to perform “determining harmonic distortion.”  Applicant's arguments have been considered but are not persuasive. 

MPEP 2173.05(g) explains Functional limitations. 
 
In response to Applicant's arguments, Applicant is reminded that without reciting the particular structure, materials or steps that accomplish a function or achieves a result, all means or methods of resolving the problem may be encompassed by the claim. A claim that recites an intended result and does not provide a clear cut indication of scope imposes no structural limits on the claim. Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112(a)  and pre-AIA  35 U.S.C. 112, first paragraph.
In this instance, the claim does not provide a clear indication of how determining harmonic distortion is achieved.  A controller in and of itself cannot make such a determination without sufficient inputs and/or measurements.  
Accordingly, the rejection is maintained.
Note
With respect to claim 1 being a method claim, the implicit recitation of structure to determine harmonic distortion is not required.





On page 12-13 of the remarks, Applicant argues with respect to Claims 1 and 16 that rejections pursuant to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are improper.  In particular, Applicant argues that the claims need not recite structure to perform “determining cooling capacity.”  Applicant's arguments have been considered but are not persuasive. 
 
MPEP 2173 explains Claims Must Particularly Point Out and Distinctly Claim the Invention 
 
In response to Applicant's arguments, it is unclear how a controller in and of itself can determine cooing capacity without any inputs or measurements.  Thus the scope of the claim is unclear and one in skilled in the art would not necessarily know the metes and bounds of the claim.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

With respect to the limitation “determining harmonic distortion” the rejection pursuant to 
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph will be maintain with respect to claim 16 and withdrawn with respect to claim 1 for reasons stated above.



	



On page 12-13 of the remarks, Applicant argues with respect to Claims 1 and 16 that Kanazawa (US5065302, hereinafter “Kanazawa”)  does not teach “...determining a harmonic distortion of a load harmonic current, the load harmonic current associated with an external source and a load imbalance among the plurality of loads being driven by the plurality of electric motors; and transmitting a control signal of the plurality of control signals to the rectifier and the inverter of each of the variable frequency drives to balance output of the variable frequency drives, reduce the harmonic distortion to the variable frequency drives caused by the load imbalance and not reduce the harmonic distortion to the variable frequency drives caused by the external source, and provide the desired system cooling capacity.”  Applicant's arguments have been considered but are not persuasive. 
 
MPEP 2131 explains Anticipation 
 
In response to Applicant's arguments, Kanazawa teaches a system [Fig. 1] comprising:
a plurality of electric motors [6A, 6B] configured to drive a respective plurality of loads including at least one refrigerant compressor [CP; Col. 3, line 55-Col. 4, line 19; Fig. 1] and a controller [10] configured to determine a harmonic distortion of a load harmonic current, the load harmonic current associated with a load imbalance among the plurality of loads being driven by the plurality of electric motors [col 5, lines 23-41; fig 7; where the waveforms are indicative of an amount of harmonic components associated with each variable frequency drive. See also fig 9; fig 11; fig 12; claim 7; col 7, line 59-col 8, line 42; where the state detection circuits 31 to 3N detects load harmonics utilizing current and voltage] and 
transmit a control signal of a plurality of control signals [at least an operating frequency signal and harmonic reduction command signal] to the rectifier and the inverter of each of the 
Additionally, Applicant’s assertion that the harmonic reduction of Kanazawa is based on total load current and not measured harmonics is unpersuasive. As a practical matter, Applicant states on page 14 of the arguments that “the identical invention must be shown in as complete detail as is contained in the claims.”  When claim 16 does not show or suggest how harmonics are measured it is dubious at best to make such an assertion.  When Kanazawa discloses a detection circuits that “measure” harmonic information then the limitation with respect to claim 1 has been met in light of what has been disclosed in the instant application.
Lastly, Applicant’s assertion that Kanazawa does not disclose distinguishing between harmonic types i.e. harmonics associated with an external source is unpersuasive.  Again Applicant states on page 14 of the arguments that “the identical invention must be shown in as complete detail as is contained in the claims.”  When claims 1 and 16 and the disclosure do not show or explain what “external sources” are it is dubious at best to make such an assertion.  The prior art reference teaches the claimed in limitation with equal or sufficient detail as has been disclosed.  Accordingly, the rejection is maintained.

  With respect to the submitted Affidavit

Whereas the Office can appreciate the explanation of the context of the invention and the level of skill and understanding a person in the art would have regarding concepts of the invention, the appreciation does not obviate the Applicant of the requirements under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph or 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
For at least the reasons above, claims 1, 2, 8-10, 16, 17, 25, 27-33 and 64 remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/Primary Examiner, Art Unit 3763